             Case 1:20-cr-00093-LTS Document 7 Filed 02/18/20 Page 1 of 3


                           Query    Reports     Utilities   Help   What's New    Log Out

                                                                                           Termed

                        U.S. District Court
                Northern District of Ohio (Cleveland)
    CRIMINAL DOCKET FOR CASE #: 1:20-mj-09021-WHB All Defendants


Case title: United States of America v. Ackerman            Date Filed: 02/12/2020
Other court case number: 20 crim 93 Southern District of    Date Terminated: 02/14/2020
                            New York


Assigned to: Magistrate Judge William
H. Baughman, Jr

Defendant (1)
Michael Ackerman                              represented by Christos N. Georgalis
TERMINATED: 02/14/2020                                       Flannery Georgalis
                                                             30th Floor
                                                             1375 East Ninth Street
                                                             Cleveland, OH 44114
                                                             216-367-2095
                                                             Email: chris@flannerygeorgalis.com
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained
                                                             Bar Status: Active

                                                            Paul M. Flannery
                                                            Flannery Georgalis
                                                            30th Floor
                                                            1375 East Ninth Street
                                                            Cleveland, OH 44114
                                                            216-367-2094
                                                            Email: paul@flannerygeorgalis.com
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Active

                                                            Robert J. Porter
                                                            Flannery Georgalis
                                                            30th Floor
                                                            1375 East Ninth Street
                                                            Cleveland, OH 44114
                                                            216-930-4719
                                                            Email: rporter@flannerygeorgalis.com
                                                            ATTORNEY TO BE NOTICED
              Case 1:20-cr-00093-LTS Document 7 Filed 02/18/20 Page 2 of 3


                                                               Designation: Retained
                                                               Bar Status: Active

Pending Counts                                                 Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                              Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                     Disposition
18:1343 and 2 - Wire Fraud 18:1956(a)
(1)(B)(i) - Money Laundering



Plaintiff
United States of America                        represented by Brad J. Beeson
                                                               Office of the U.S. Attorney - Cleveland
                                                               Northern District of Ohio
                                                               Ste. 400
                                                               801 Superior Avenue, W
                                                               Cleveland, OH 44113
                                                               216-622-3850
                                                               Fax: 216-522-8354
                                                               Email: Brad.Beeson@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained
                                                               Bar Status: Govt
Email All Attorneys
Email All Attorneys and Additional Recipients


Date Filed        # Docket Text
02/12/2020       1 Rule 40 Warrant received as to Michael Ackerman (1). (Attachments: # 1
                   Indictment)(D,Ky) (Entered: 02/12/2020)
02/13/2020       2
             Case 1:20-cr-00093-LTS Document 7 Filed 02/18/20 Page 3 of 3


                  Notice of Appearance of Attorney - Paul M. Flannery, Christos N. Georgalis, and
                  Robert J. Porter appearing for Michael Ackerman (1) (Flannery, Paul) (Entered:
                  02/13/2020)
02/14/2020        Arrest (Rule 40) of Michael Ackerman (1) on 2/14/20. (D,Ky) (Entered:
                  02/14/2020)
02/14/2020        Minutes of proceedings [non-document] before Magistrate Judge William H.
                  Baughman, Jr. Initial Appearance in Rule 5(c)(3) Proceedings as to Michael
                  Ackerman (1) held on 2/14/2020. AUSA Kathryn Andrachik present. Attorney
                  Paul Flannery present with the defendant via video conference. PTS officer Pat
                  LaVecchia present. Defendant consents to having initial appearance via video
                  conference. Defendant informed of charges brought by Southern District of New
                  York. Waiver of rule 5 & 5.1 hearings executed. Defendant is released on
                  $20,000.00 unsecured bond with conditions. (Court Reporter H. Geizer) Time: 20
                  minutes. (D,Ky) (Entered: 02/14/2020)
02/14/2020     4 Consent of defendant to attend hearing via video conference as to Michael
                 Ackerman (1). Signed by Magistrate Judge William H. Baughman, Jr., on
                 2/14/20. (D,Ky) (Entered: 02/14/2020)
02/14/2020     5 Waiver of Rule 5(c)(3) Hearings by Michael Ackerman (1). (D,Ky) (Entered:
                 02/14/2020)
02/14/2020     6 Appearance Bond Entered as to Michael Ackerman (1) in amount of $ 20,000.00,
                 unsecured. (D,Ky) (Entered: 02/14/2020)
02/14/2020     7 Order Setting Conditions of Release as to Michael Ackerman (1) on $20,000.00
                 unsecured bond. Signed by Magistrate Judge William H. Baughman, Jr., on
                 2/14/20. (D,Ky) (Entered: 02/14/2020)
02/14/2020     8 Order requiring defendant to appear in the district where charges are pending
                 and transferring bail. Signed by Magistrate Judge William H. Baughman, Jr., on
                 2/14/20. (D,Ky) (Entered: 02/14/2020)
02/14/2020        Notice to Southern District of New York of a Rule 5 or Rule 32 Initial
                  Appearance as to Michael Ackerman (1). Your case number is: 20 CRIM 93.
                  Using your PACER account, you may retrieve the docket sheet and any text-only
                  entry via the case number link. The following document link(s) is also provided:
                  Initial Appearance - Rule 5(c)(3),, 4 Order, 7 Order Setting Conditions of
                  Release, 5 Waiver of Rule 5(c)(3) Hearing, 6 Bond, 2 Notice of Attorney
                  Appearance - Defendant, 8 Order. If you require certified copies of any
                  documents, please send a request to
                  ohndml_InterDistrictTransfer@ohnd.uscourts.gov. If you wish to designate a
                  different email address for future transfers, send your request to
                  InterDistrictTransfer_TXND@txnd.uscourts.gov. (D,Ky) (Entered: 02/14/2020)
